DETAILED ACTION
Double Patenting
In view of the amendment, the previous Double Patenting rejection is withdrawn.
Claim Rejections - 35 USC § 112
In view of the amendment, the previous 112 rejection is withdrawn.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Examiner suggests including a drawing showing the placement of the device in the indicated area of the ear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-9, 14-22, 24, and 27 under pre-AIA  35 U.S.C. 103(a) as obvious over DiUbaldi et al. (PG Pub. 2008/0132962) in view of Kim et al. (US Patent 5514175).
Regarding Claims 1, 4, 14-16, 19, DiUbaldi discloses a method for treating a medical condition in a patient, the method comprising: positioning a device (see path 101) adjacent an outer skin surface of the patient (see par. 12);
generating an electrical impulse sufficient to modulate a vagus nerve within the patient (see par. 12); and
transmitting the electrical impulse transcutaneously through the outer skin surface to the vagus nerve such that the vagus nerve is modulated and thereby the medical condition is treated, wherein the electrical impulse comprises pulses having a frequency of about 1 kHz to about 20 kHz (see par. 30). DiUbaldi discloses a range of 10kHz to 400kHz. The examiner considers the 10kHz-20kHz range within this disclosed range reads on the claim. DiUbaldi does not disclose the device is adjacent to an auricular branch of the vagus nerve. Kim discloses a similar transcutaneous stimulator that applies an impulse with a frequency of 15 kHz (see col. 3, lines 40-44) to an outer skin surface that is adjacent to the auricular branch of the vagus nerve (see col. 3, line 63-col. 4, line 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate the vagus nerve through this particular point in the ear because Kim teaches these are points of low impedance and low resistance on the patient’s skin and are therefore, more accessible to nerve stimulation (see col. 5, lines 52-58).
Regarding Claims 2-3 and 17-18, DiUbaldi discloses the outer skin surface is on a neck of the patient (see par. 13). A stimulator on the head or neck could be reasonably considered “near” the ear where the auricular branch would exist.
Regarding Claim 5, DiUbaldi discloses transmitting an electric current from the device through the outer skin surface to the vagus nerve (see par. 12).
Regarding Claims 6 and 20, DiUbaldi does not disclose an electric field, but John discloses the electrical impulse is an electric field (see par. 60). It would have been obvious to one of ordinary skill in the art at the time of the invention to send the impulses out as an electric field in order to allow the fields to interact for decreased side-effects and increased transmission (see par. 105).
Regarding Claims 7 and 21, DiUbaldi discloses wherein the pulses have a pulse width of about 1 microsecond to about 1,000 microseconds (see par. 40).
Regarding Claims 8 and 23, modified DiUbaldi discloses varying the electric field to create burst periods and constant periods, wherein the charge of the electric field emitted during the burst periods alternates between positive and negative, wherein the frequency of the burst periods is about 1 to about 100 Hz (see Fig. 2a).
Regarding Claim 9, see rejection of similarly worded Claims 1 and 6 above. 
Regarding Claims 24 and 27, DiUbaldi discloses the energy source, in the form of a signal generator, is within the housing (see Fig. 1b).
Claim(s) 11-13 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over DiUbaldi et al. (PG Pub. 2008/0132962) in view of Kim et al. (US Patent 5514175), and further in view of Boveja et al. (PG Pub. 2005/0004621).
Regarding Claim 11, DiUbaldi and John do not elaborate on the communication means between components. Boveja discloses a similar transcutaneous stimulator comprising communicating data for one or more stimulation parameters wirelessly to the 
Regarding Claims 12 and 25-26, Boveja further discloses comprising communicating data from a remote source (see remote server 500) to a mobile device (see PDA 502) and wirelessly coupling the mobile device to the device in order to transmit the data (see amplitude; par. 160) to the device (see par. 248). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a wireless system for the ease of mobility and preventing frequent returns to the physician’s office or hospital. 
Regarding Claim 13, Boveja further discloses communicating authorization to the device in order to enable the device to operate (see par. 251). It would have been obvious to one of ordinary skill in the art at the time of the invention to communicating authorization for safety reasons such as preventing dangerous and unauthorized alterations (see par. 251).
Allowable Subject Matter
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NATASHA PATEL/Examiner, Art Unit 3792                      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792